  
 
 
 
 
  
CCS TRUCKING
 
 
 
 
 
603
 
359 NLRB No. 67
 
Tractor Company d/b/a CCS Trucking 
and
 
Tea
m-
sters Local 727, International Brotherhood of 
Teamsters, Petitioner 
and
 
Local 707, Truck 
Drivers, Chauffeurs, Warehousemen and Hel
p-
ers Union, Petitioner. 
Cases 13

RC

022018 and 
13

RC

067437 
 
February 14, 2013
 
SUPP
LEMENTAL
 
DECISION
 
AND
 
CERTIFICATION
 
OF
 
REPRESENTATIVE
 
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN 
 
AND 
B
LOCK
 
The National Labor Relations Board has considered 
objections to an election held on November 18, 2011, 

spos
i-
tion of them.  The election was conducted pursuant to a 
Consolidated Stipulated Election Agreement.  The tally 
of ballots shows 4 for Petitioner Local 727, 8 for Pet
i-
tioner Local 707, and 0 against representation.
 
The Board has reviewed the record in 
light of the e
x-

findings and recommendations
1
 
only to the extent co
n-
sistent with this Supplemental Decision, and finds that a 
certification of representative should be issued.
 
Background
 
Following the e
lection, the tally of ballots was 3 votes 
for Petitioner Local 727, 3 votes for Petitioner Local 707, 
and 0 votes against representation, with 6 challenged 
ballots.  Thereafter, Petitioner Local 727 filed election 
objections asserting, in relevant part, th
at the Employer 
engaged in conduct affecting the results of the election 
by omitting the names of two employees, Brian Powell 
and Ken Kendal, from the 
Excelsior 
list.  Following a 
hearing, the hearing officer recommended sustaining the 
relevant objections 
and setting aside the election results.  
In the alternative, the hearing officer recommended 
ope
n
ing and counting the challenged ballots so that the 
Excelsior
 
objections could be considered in light of the 
revised tally.  
 
The Employer and Local 707 filed 
timely exceptions 

 
                                        
        
 
1
 
In our earlier Decision and Direction in this case, which issued on 
June 18, 2012, we adopted pro forma, in the absence of exceptions, the 


third and fourth objections and to overrule the challenges to the ballots 
of Brian Powell, James Livsey Sr., James Livsey Jr., Kyle Harris, Se
r-
gio Barajas, and Mike Rizzi.
 
Board issued an Order remanding the case to the Regio
n-
al Director, with instructions to open and count the cha
l-
lenged ballots and, thereafter, to determine whether fu
r-
ther pro
ceedings were warranted in light of the revised 
tally and the 
Excelsior
 
objections.
 
On August 18, 2012, the Regional Director opened and 
counted the challenged ballots and issued a revised tally 
of ballots: 4 votes for Local 727, 8 votes for Local 707, 
and
 
0 votes against representation.  Notwithstanding the 
revised tally, the hearing officer issued a Supplemental 
Report on Objections and Challenged Ballots on Se
p-
tember 27, 2012, recommending the direction of a s
e-
cond election.  In doing so, the hearing off
icer concluded 

y-
ees from the 
Excelsior
 
list did not have a determinative 
effect on the election results, the omissions sufficiently 
prejudiced the election so that a second election was r
e-
quired.    
 
We d

Under 

, 332 NLRB 503 
(2000), the Board considers several factors in determi
n-
ing whether an employer has substantially complied with 
the 
Excelsior
 
requirements, including the percentage 
of 
voters omitted from the 
Excelsior
 


number of voters omitted constitute a determinative 
number of votes.  In the present case, we find that the 
relevant 

factors support
 
a finding that the 
Employer substantially complied with the 
Excelsior
 
r
e-
quirements: the percentage of voters omitted from the list 
is relatively small (15.4 percent), there is no showing of 
bad faith on the part of the Employer, and, perhaps most 
importan
tly, the number of voters omitted from the list 
does not constitute a determinative number.  In reaching 
a contrary conclusion, the hearing officer relied in part 

Automatic Fire Systems
,
 
357 
NLRB 
2340
 
(2012), but we find that cas
e distinguis
h
able 
in two significant respects.  First, the present case i
n-
volves a two
-
union election in which all employees ind
i-
cated their preference for representation and in which 
both unions were equally affected by the 
Excelsior
 
list 
omissions.  Seco
nd, there is no showing here that the 
E
m
ployer intentionally omitted an entire segment of its 
work force.  
 

and we shall certify the election results.
 
 604
 
 
 
 
DECI
SIONS OF THE NATIONA
L LABOR RELATIONS BO
ARD
 
 
 
 
 
DIRECTION
 
I
T IS CERTIFIED
 
that a majority of the
 
valid ballots have 
been cast for Local 707, Truck Drivers, Chauffeurs, 
Warehousemen and Helpers Union, and that it is the e
x-
clusive collective
-
bargaining representative of the e
m-
ployees in the following appropriate unit:
 
 
All full
-
time and regular part
-
ti
me truck drivers, war
e-
housemen, shippers and receivers employed by the 
Employer at its facility currently located at 3636 S. 
Ca
l
ifornia Ave, Chicago, Illinois and 5448 W. 47th 
Forest View, Illinois but excluding all other employees, 
office clerical employe
es and guards, professional e
m-
ployees and supervisors as defined in the Act.
 
 
 
